Title: To John Adams from François Adriaan Van der Kemp, 4 October 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Friend!
Oldenbarneveld  4 Oct. 1813

I So returned from the field—having dug my patatoes, and now the rain compells me to Staÿ home, how can I better employ mÿ time; than with beginning to answer both your favours of the 4th and the 15th. how happÿ am I in this mÿ hermitage—in receiving So often Such distinguished marks of your kind remembrance. The Demon of head-ache, which has now possessed me nearly a month abated his attacks, Since three days—So that I have those employ’d in mÿ fall work—the weather clearing up—yesterday I was pruning to daÿ collecting for the winter—and am more content in this emploÿ unseen—than when applauded by a Senseless multitude in the days of ÿore.
Mr. Eliot has gratified me bÿ his attention, in mentioning mÿ Save arrival here to you, and I lament, that I am unable to make anÿ equivalent returns for the manÿ kindnesses I received in that familÿ—It pleasing to me, to be approved by you, and I accept with joÿ and thankfulness the marks of regard, which others are induced by it, to bestow upon me.
The Christians my, Dear Sir! unite chieflÿ in their belief of the one thing needful—it Are the inventions of frail mortals—on whom theÿ dispute, and persecute one another with a deadly hate; and this would ere-long be rooted out, was it not continuallÿ fomented bÿ an interested Clergÿ—cui auri Sacra fames et dominandi Sæva cupido—have poisoned the marrow of their bones. Blessed be God! that church and State are here Separated! Angels in human bodies, ruling a dominant church—with the controul of largesses and fines would become persecutors—In this respect alone I am a devote to an unshackled Liberty and equalitÿ—
I turn once more to the charge—and try to answer your all ways valuable letters—that head-ache is my evil genius—he dared not So assault me, when roaving in your atmosphere.
If Christians, my Dear Sir! could be induced to discard Theologÿ and adopt, nothing but the plain doctrine of our Divine Master nothing—as What they understood at the first glance—nothing as what the untutored understanding of a Sincere man could not conceive—at the first perusal of this Godly volumes, we all Should Soon be in unison of faith.—and you and I Shall readily acknowledge, that a vast deal of wisdom maÿ remain ungathered from the rich harvest of these writings even by the keenest inquirer. In this manner I formed my rule of faith—forty years past, and it is not enlarged. I do not care, what I do not understand and am less than a child in dogmatical Science but when I applÿ my self to understand more thoroughlÿ the whole content of the Scriptures, then I approach them with a reverential awe, and act the part of a Critic—trying to weigh the pro and con in an unbiassing fair balance.
What Shall I Saÿ about the convulsions, which threaten to Shake the political world to its centre—indeed—I am apprehensive my eyes Shall not again See a durable peace. Contention—madlÿ hath broke loose, and bears all down before it, on both hemispheres. The little bickerings in this vanish as in Smoke, compared by those in the other, and yet they maÿ pregnant with gigantic mischief, at which the conceivers would Stare agast did theÿ Startle at once to their Sight—If Moreau, and he as well as Bernadotte knows his Countrys Strenght and weakness—and his undaunted elevated mind—his consummate generalship—his commanding port, and a Soldier’s heart winning frankness and affability—are not unfavorable prognostics—if he Succeeded as Wellington—hard might be the fare of modern Charlemagne—to Whom he, except his birth, resembles in manÿ respects He too Subdued Italÿ Germanÿ—that church yard of the French—and the pas de Rencevalles was the Stumbling block to his valiant Palodens—if Wellington can conquer Pampeluna and St. Sebastian the Same Spot may be an ominous field of Battle to the French Worthies and Merlin might have prophecy’d from Spain as well as Italÿ.
che non lice
che’l Giglio in quel terreno habbia radice.
But—Let them fight their battles—neither you I will enlist in that deadlÿ Strive—nevertheless—in one case, I would grasp at mÿ Sword—I would not live a Slave.
Well you Saÿ—the Lord god omnipotent reigneth—let the earth rejoice is Sublime poetrÿ—I know nothing—which can be compared with the majestic elegance of manÿ passages in Job—the Psalms—and Some parts of the Pentateuch. The Orientalist Rau instituted a comparison between Job—Homer and Ossian, if I well recollect—and, had the Repository continued I might have been lured to give an extract of this Oration. I am in the Same predicament—perhaps thro my negligence—as La Clercq—when he wrote to a correspondent—I know not what you mean bÿ Plut in Gal. I can not decypher—what you understand by "The Engravings have allways been a mÿstery to me" Engravings do recall to my mind a Catalogue d’une collection des Tableaux—and one might be tempted—to offer another collection but I can not remember, that we discoursed on this topic—I hope you Shall gratifÿ me, in explaining this riddle.
It is So, Mrs Adams condescends to honour me with a Share in her friendship, and—I possess the proof in a handwriting which Shall not be contested—but how Shall I answer it? do not tremble Francesco!—it Seems—you lisp to my ear—and I Shall risk it—after She has Seen me—without varnish, She can not be much disappointed, and Shall gloss over—What appears too rough
I was introduced by Dr Childs familÿ to that of Mr Watson and Allen who was invited to dine at the Doctor’s—and is, it is appeared, the friend of the familÿ—mr Dwight is the Son in Law of my frend Eliot, and give me a Letter of Introduction to young Sedgwick, Who Showed me a great deal of politeness—giving me his carriage to Pittsfield, which induced me to paÿ him a Second visit—to become better acquainted with his two amiable Sisters—the one a Mrs Watson of N. york—with whose conversation I was highly charmed. My adventures in N. England have much resemblance with those of John Bunckle, He found everÿ where handsome—charming––ingenious women—all favouring Him, and all united with him in the Same belief.
Your picture of most of your Studious and ingenious young men is alas too full of truth—I tried to Save charles—but dare not Say—that in a Similar Situation I would have listened to advice—manÿ must fall when a rempart is Scaled—but what glorÿ Surrounds Him—who has gained its Summit—and call’s loudely for his followers—How dastardly would it be to Shrink, because we might be crushed in the attempt? Buckminster—Charles—have well deserved—each in his line—and what matters it—who falls—if the Survivors are Spurred to follow their example—had Charles not dared—to aim—at the first rank I believe not—I would have felt Such torturing pangs—in Seeing his Suffering; now even in the Sadness of recollecting who he was—are Pleasurable Sensations—and I Shall always remember with the warmest gratitude, that to Him—under a Good Providence,—and his generous Parent, I am indebted—for having Seen you once more—and been gratified with So manÿ kindnesses and attention from those, who can bestow distinction—and—to tell you frankly the truth—how eagerly I maÿ catch at the praise of men, I am yet infinitely more delighted can I deserve and obtain the good will of an accomplished woman—Goëthens title is J. W. Goethens Schriften Berlin 1775–1779—If I am not mistaken I saw either in J.Q. Adams or the Cambridge Librarÿ—
I do not believe that the Jews learned a great deal in Egÿpt—Babylon or Persia or and know that, they were great proficients in astronomÿ or astrologÿ—the two principal branches of Sciences, for which these countries were famous. Their eminence, was in Ethics—and Poësÿ—and in these theÿ excelled all the nations of the Globe—In arts they made no great progress or owed—what they knew to Phenicians. I do not believe, that either Cæsar, Pompeÿ Cicero—Plutarch, Seneca—Quintilian or Pliny were familiar with the Pentateuch—I would not dispute that Longinus might have Seen it—Perhaps too Some of the Greek Philosophers—
The hymn of Cleanthes with a tolerable good Latin version of Duporte is in Cudworthe’s’s Syst. intell. Tom. i §515 Pag. 662 ed. 2. Lugd. Bat. 1773. in 4o. by Mosheim—
If you have not this ed—I doubt not or it is in the Engl. ed. I am willing to copÿ it, if it can do you pleasure.
Ah! mÿ Dear frend! could you live as near me as mÿ Frend Mappa! Let us be contented—I would not have believed—that I Should be So happÿ of Seeing you, if it had been for Six months ago told me—Perhaps another Such blessing may be laid up for me. My frend Mappa is So—Soul and Bodÿ—engaged in his cloath–manufactury, that with difficulty an hour—now and then, is allotted me—
No late news from St. Petersburg? I Suppose your Son must hoard up a treasure of knowledge in Nat. Hist. from that unknown part of the Globe. Although—for twenty years—I Should have been gratified with a place in an Embassador’s Suite at that court, yet I could not be lured in 88 bÿ Prince Gallitzin’s offer, to Superintend a Dantzick-colonÿ on the caspian Sea—I had too much the fear of Siberia in mÿ eÿe, and prefer yet, to be here a tenant at will, than to bathe in opulence, and watch the wink of the greatest Boÿar in the world. Not even Alexander could paÿ for mÿ Independence. When ever our daÿs are Spun out till the æra of John Quincy begins, then I expect a few lines—bore on eagle wings—penned by one of the tender guardians of his youth—with a Sufficient purse for the journeÿ in their Suit—and then the largest Bumper in your familÿ Shall be filled and emptied as a libation—three times three—and then I Shall again return to mÿ cottage, with your blessings and kindnesses / as your best beloved / and affectionate frend

Fr. Adr vanderkemp
P.S. Shall I not receive the Syllabus of the Philosopher of Monticello? or, must you ask his leave? I think I was entitled to it, having in my Philos. Researches—which, I now think, Stands no chance for Publication, but are intended for Cambridge’s college, have been So profuse in his deserved praises—defending his one and twenty Gods, against the cavils of Scriblers, as I lashed his Pantheistical rant in one of his Mem. in the Phil. Trans.

